Case 18-05648-RLM-13           Doc 61 Filed 06/05/19 EOD 06/05/19 15:29:36                      Pg 1 of 2
                             SO ORDERED: June 5, 2019.




                             ______________________________
                             Robyn L. Moberly
                             United States Bankruptcy Judge



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

IN RE:                                            )
                                                  )
ADAM BARRETT LYKENS and                           )   CASE NO.: 18-05648-RLM-13
JESSICA LEA LYKENS,                               )

DEBTOR.


                                    ORDER CONFIRMING PLAN

         The debtor’s plan, or amended plan, having been filed May 2, 2019, and having been transmitted
to creditors; and
         The trustee, after having conducted a first meeting of creditors, has reported to the Court as
follows:
         1. That the plan complies with provisions of Chapter 13 and with other applicable provision of
the Bankruptcy Code;
         2. That any fee, charge or amount required to be paid by the Code or the plan prior to
confirmation has been paid;
         3. That the plan has been proposed in good faith and not by any means forbidden by law;
         4. That the value, as of the effective date of the plan, of property to be distributed under the plan
on account of each allowed unsecured claim is not less than the amount that would be paid on such claim
if the estate of the debtor were liquidated under Chapter 7 of the Bankruptcy Code on such date;
         5. That each holder of an allowed secured claim provided for by the plan: a) has accepted the
plan; b) the plan provides that the holder of such claim retain the lien securing said claim until the earlier
of the payment of the underlying debt determined under non-bankruptcy law or discharge under section
1328, and if the case under this chapter is dismissed or converted without completion of the plan, such
lien shall also be retained by such holder to the extent recognized by applicable non-bankruptcy law;
further, the value, as of the effective date of the plan, of property to be distributed under the plan on
account of such claim is not less than the allowed amount of such claim; and if property to be distributed
to a lender holding a lien on debtor’s personal property is in the form of periodic payments, such
payments shall be in equal monthly amounts and the holder of such claim secured by personal property
shall receive a payment level not less than an amount sufficient to provide to the holder of such claim
adequate protection during the period of the plan; or c) the debtor shall have surrendered the property
securing such claim to such holder;
         6. That the debtor will be able to make all payments under the plan and to comply with the plan;
                                                      1
Case 18-05648-RLM-13            Doc 61     Filed 06/05/19       EOD 06/05/19 15:29:36           Pg 2 of 2



         7. That the action of the debtor in filing the petition was in good faith;
         8. If applicable, a finding has been made on the record, or by affidavit, that the debtor has paid
all amounts that are required to be paid under a domestic support obligation and that first become
payable after the date of filing of the petition if the debtor is required by a judicial or administrative
order, or by statute, to pay such domestic support obligation; and
         9. That the debtor has filed all applicable federal, state and local tax returns as required by
section 1308, as verified on the record or by affidavit; and
         10. That if the trustee or the holder of an allowed unsecured claim objected to the confirmation
of the plan, then the Court did not approve the plan unless, as of the effective date of the plan—the value
of the property to be distributed under the plan on account of such claim is not less than the amount of
such claim; or the plan provided that all of the debtor’s projected disposable income to be received in the
applicable commitment period beginning on the date that the first payment is due under the plan will be
applied to make payments to unsecured creditors under the plan; and the “disposable income” test and
related confirmation mandates of section 1325(b)(2), (b)(3) and (b)(4) have been met;
         11. Property of the estate shall re-vest in the debtor upon entry of this confirmation order, subject
to the rights of the trustee, if any, to assert claim to any additional property of the estate acquired by the
debtor post-petition pursuant to operation of 11 U.S.C. 1306.

        And the trustee, having reported to the Court and having recommended confirmation of debtor’s
plan, the Court now adopts the trustee’s report and, therefore,

        ORDERS, that the debtor’s plan be, and the same is hereby confirmed; and it is further

       ORDERED that the trustee shall charge such percentage fee as may be periodically be fixed by the
Attorney General pursuant to 28 U.S.C. §586(E) and it is further

        ORDERED that the debtor shall pay John M. Hauber, Trustee: $330.00 per month for seven (7)
months ($2,310.00) commencing November 9, 2018; thereafter, commencing June 9, 2019, debtor shall
pay $500.00 per month for 29 months ($14,500.00) for a tentative 36 month plan base of $16,810.00;
plus, debtor shall submit a copy of their annual tax returns to the trustee and turnover one-half (1/2) of
their federal tax refunds for the life of the plan commencing April 30, 2019.

                                                          ###




                                                      2
